
	

113 S1320 IS: Military Reserve Jobs Act of 2013
U.S. Senate
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1320
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2013
			Mr. Donnelly (for
			 himself, Mr. Leahy, and
			 Mr. Cruz) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To establish a tiered hiring preference for members of
		  the reserve components of the armed forces.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Reserve Jobs Act of
			 2013.
		2.Preference
			 eligibility for members of reserve components of the armed forcesSection 2108 of title 5, United States Code,
			 is amended—
			(1)in paragraph
			 (3)—
				(A)in subparagraph
			 (G)(iii), by striking and at the end;
				(B)by inserting the
			 following after subparagraph (H):
					
						(I)an individual who
				is a member of a reserve component of the armed forces:
							(i)who has—
								(I)successfully
				completed officer candidate training or entry level and skill training;
				and
								(II)incurred, or is
				performing, an initial period of obligated service in a reserve component of
				the armed forces of not less than 6 consecutive years; or
								(ii)who has
				completed at least 10 years of service in a reserve component of the armed
				forces in each of which the individual was credited with at least 50 points
				under section 12732 of title 10 toward the computation of years of service
				under section 12732 of title 10 for purposes of eligibility for retired pay
				under chapter 1223 of title 10; and
							(J)an individual who
				is—
							(i)retired from
				service in a reserve component of the armed forces; and
							(ii)eligible for,
				but has not yet commenced receipt of, retired pay for non-regular service under
				chapter 1223 of title
				10;
							;
				(2)in paragraph
			 (4)—
				(A)in subparagraph
			 (A), by striking or at the end;
				(B)in subparagraph
			 (B), by striking and at the end and inserting or;
			 and
				(C)by adding at the
			 end the following:
					
						(C)the individual is
				a retiree described in paragraph
				(3)(J);
						;
				(3)in paragraph (5)
			 by striking and at the end; and
			(4)by adding at the
			 end the following:
				
					(6)entry level
				and skill training has the meaning given that term in section 3301(2) of
				title 38; and
					(7)reserve
				component of the armed forces means a reserve component specified in
				section 101(27) of title
				38.
					.
			3.Tiered hiring
			 preference for members of reserve components of the armed forcesSection 3309 of title 5, United States Code,
			 is amended—
			(1)in paragraph (1),
			 by striking and at the end; and
			(2)by striking
			 paragraph (2) and inserting the following:
				
					(2)a preference
				eligible under subparagraph (A), (B), or (J) of section 2108(3) of this title—5
				points;
					(3)a preference
				eligible under section 2108(3)(I)(ii) of this title—4 points; and
					(4)a preference
				eligible under section 2108(3)(I)(i) of this title—3
				points.
					.
			
